Title: To Thomas Jefferson from Chevallié Fils, 19 January 1787
From: Chevallié, Jean Auguste Marie
To: Jefferson, Thomas



Monsieur
L’Orient le 19 Janvier 1787.

Arrivé hier au Soir de Newyork, Je m’enpresse à remettre à Votre Excellence, deux lettres de Mr. James Madisson, et Saisir cette occasion de vous presenter mes très humbles remerciments des renseignements dont vous honnorates mon Pere Négociant á Rochefort en Janvier 1785 et qui ont descidé mon passage en amerique pour recouvrer les fonds qui luy etoient dûs par l’Etat de Virginie. L’assemblée de cet Etat, Sans repondre entiérement à mes prétensions, a cependant traité ma demande plus favorablement que celle d’aucun créancier; aussi Si mon pere, peu satisfait de ce traitement, Veut mon retour aux Etats unis, je ne manquerai pas de prendre vos ordres et reclamer l’appuy de Votre protection. Je suis avec respect De Votre Excellence Le très humble & très obéissant Serviteur,

Chevallié fils à Rochefort

